Exhibit 10.4
SECOND AMENDMENT
TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of
May 8, 2008 (this “Amendment”), is entered into among The Greenbrier Companies,
Inc., an Oregon corporation (the “Company”), the Subsidiary Guarantors, the
Lenders party hereto and Bank of America, N.A., as U.S. Administrative Agent.
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Credit Agreement.
RECITALS
     A. The Company, the Subsidiary Guarantors, the Lenders and the U.S.
Administrative Agent entered into that certain Amended and Restated Credit
Agreement, dated as of November 7, 2006 (as previously amended, the “Credit
Agreement”).
     B. The parties hereto have agreed to amend the Credit Agreement as provided
herein.
     C. In consideration of the agreements hereinafter set forth, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.
AGREEMENT
     1. Amendments.
(a) Section 1.01.
     (i) The following definitions in Section 1.01 of the Credit Agreement are
hereby amended to read as follows:
     “Joint Venture” means a Person or other legal arrangement which meets the
following criteria: (a) it is a single-purpose corporation, partnership, limited
liability company, joint venture or other similar legal arrangement (whether
created by contract or conducted through a separate legal entity) formed by the
Company or any of its Subsidiaries with another Person in order to conduct a
common venture or enterprise with such Person and (b) the Company and its
Subsidiaries directly or indirectly own less than 75% of the Equity Interests.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company. For

1



--------------------------------------------------------------------------------



 



purposes of the Loan Documents, the term “Subsidiary” shall not include any
“SPE” or any “Joint Venture”.
     “U.S. Swing Line Sublimit” means an amount equal to the lesser of
$25,000,000 and the amount available under the U.S. Revolver Ceiling. The U.S.
Swing Line Sublimit is part of, and not in addition to, the Aggregate U.S.
Commitments.
     (ii) The definition of “BBRM” in Section 1.01 of the Credit Agreement is
hereby deleted in its entirety.
     (b) Section 7.02(h). Section 7.02(h) of the Credit Agreement is hereby
amended to read as follows:
     (h) [Intentionally Omitted.]
     (c) Section 7.02(j). Section 7.02(j) of the Credit Agreement is hereby
amended to read as follows:
     (j) Investments in Greenbrier-GIMSA, LLC or Gunderson-GIMSA S. de R.L. de
C.V. made after the Closing Date in an aggregate outstanding amount not
exceeding the sum of (i) $30,000,000 plus (ii) any excess amount of Restricted
Payments available to be paid pursuant to Section 7.06(d) that have not been
distributed and have not been invested pursuant to Section 7.02(f) or 7.02(g);
and
     (d) Section 7.03(d). The proviso at the end of Section 7.03(d) of the
Credit Agreement is hereby amended to read as follows:
provided; however, that the aggregate amount of all such Term Debt at any one
time outstanding pursuant to this subsection (d) shall not exceed $200,000,000;
     (e) Section 7.03. Section 7.03 of the Credit Agreement is hereby amended by
deleting the word “and” at the end of clause (h) thereof, renumbering clause
“(i)” as “(j)” and adding the following new clause (i) immediately after clause
(h) therein:
          (i) intercompany Indebtedness resulting from loans and advances
permitted by Section 7.02; and
     (f) Section 7.06(d). Section 7.06(d) of the Credit Agreement is hereby
amended to read as follows:
     (d) the Company may declare or pay Restricted Payments after the Closing
Date in an aggregate amount not to exceed the sum of (i) $25,000,000 plus
(ii) 50% of the cumulative net income of the Company and its Subsidiaries since
August 31, 2006 minus (iii) all amounts available to make Restricted Payments
pursuant to this subsection (d) that have been invested pursuant to
Sections 7.02(f), 7.02(g) and 7.02(j).
     (g) Section 7.11(b). The grid in Section 7.11(b) of the Credit Agreement is
hereby amended to read as follows:

2



--------------------------------------------------------------------------------



 



                                  Calendar Year   February 28/29   May 31  
August 31   November 30
2008
    0.75 to 1.0       0.75 to 1.0       0.75 to 1.0       0.75 to 1.0  
2009
    0.75 to 1.0       0.725 to 1.0       0.725 to 1.0       0.725 to 1.0  
2010
    0.725 to 1.0       0.70 to 1.0       0.70 to 1.0       0.70 to 1.0  
thereafter
    0.70 to 1.0       0.70 to 1.0       0.70 to 1.0       0.70 to 1.0  

     (h) Section 7.12. Section 7.12 of the Credit Agreement is hereby amended to
read as follows:
     7.12 Capital Expenditures.
     Make or become legally obligated to make any expenditure in respect of the
purchase or other acquisition of any fixed or capital asset (excluding normal
replacements and maintenance which are properly charged to current operations),
except for capital expenditures in the ordinary course of business not exceeding
$50,000,000 in the aggregate in any fiscal year for the Company and its
Subsidiaries, and any such expenditures made for leasing assets.
     2. Effectiveness; Conditions Precedent. This Amendment shall be effective
as of the date hereof when all of the conditions set forth in this Section shall
have been satisfied in form and substance satisfactory to the U.S.
Administrative Agent.
     (a) Execution and Delivery of this Amendment. The U.S. Administrative Agent
shall have received copies of this Amendment duly executed by each Loan Party,
the Required Lenders and the U.S. Administrative Agent.
     (b) Fees and Expenses. The U.S. Administrative Agent shall have received,
for the account of each Lender executing this Amendment, a fee of 0.125% of such
Lender’s Commitment and (ii) all other fees and expenses owed by the Borrower to
the U.S. Administrative Agent and the Arranger.
     3. Ratification of Credit Agreement. The Loan Parties acknowledge and
consent to the terms set forth herein and agree that this Amendment does not
impair, reduce or limit any of their obligations under the Loan Documents.
     4. Authority/Enforceability. Each of the Loan Parties represents and
warrants as follows:
     (a) It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
     (b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms.
     (c) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.

3



--------------------------------------------------------------------------------



 



     (d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its, or its Subsidiaries’
Organization Documents or (ii) materially violate, contravene or conflict with
any Laws applicable to it or any of its Subsidiaries.
     5. Representations and Warranties of the Loan Parties. The Loan Parties
represent and warrant to the Lenders that after giving effect to this Amendment
(a) the representations and warranties of the Loan Parties set forth in
Article V of the Credit Agreement are true and correct in all material respects
as of the date hereof, and (b) no event has occurred and is continuing which
constitutes a Default.
     6. Release. In consideration of the Lenders entering into this Amendment,
the Loan Parties hereby release the U.S. Administrative Agent, the Lenders, the
L/C Issuers and the U.S. Administrative Agent’s and the Lenders’ respective
officers, employees, representatives, agents, counsel and directors from any and
all actions, causes of action, claims, demands, damages and liabilities of
whatever kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act solely in connection with the Loan Documents on or prior to the
date hereof.
     7. Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or pdf shall be effective as
an original.
     8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF OREGON.
     9. Statutory Notice. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY THE LENDERS CONCERNING LOANS AND OTHER CREDIT EXTENSIONS
WHICH ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY
THE BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED
BY THE LENDERS TO BE ENFORCEABLE.
     10. Reference to and Effect on Credit Agreement. Except as specifically
modified herein, the Credit Agreement and the other Loan Documents shall remain
in full force and effect and are each hereby ratified and confirmed. The
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of the Lenders or the U.S. Administrative
Agent under the Credit Agreement or any of the other Loan Documents, or
constitute a waiver of any provision of the Credit Agreement or any of the other
Loan Documents, except as expressly set forth herein. This Amendment shall be
considered a Loan Document from and after the date hereof.
     11. Estoppel, Acknowledgement and Reaffirmation. The obligations of the
Loan Parties under the Loan Documents constitute valid and subsisting
obligations of such Persons that are not subject to any credits, offsets,
defenses, claims, counterclaims or adjustments of any kind. Each Loan Party
hereby acknowledges its respective obligations under the Loan Documents as
amended hereby and reaffirms that each of the liens and security interests
created and granted in or pursuant to the Loan Documents are valid and
subsisting and that this Amendment shall in no manner impair or otherwise
adversely affect such liens and security interests.
[remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

          BORROWER:  THE GREENBRIER COMPANIES, INC.,
an Oregon corporation
      By:   /s/ Mark J. Rittenbaum         Name:   Mark J. Rittenbaum       
Title:   Executive Vice President, Treasurer and Chief Financial Officer   

THE GREENBRIER COMPANIES
SECOND AMENDMENT

 



--------------------------------------------------------------------------------



 



          SUBSIDIARY GUARANTORS:  GUNDERSON LLC,
an Oregon limited liability company
      By:   /s/ Mark J. Rittenbaum         Name:   Mark J. Rittenbaum       
Title:   Executive Vice President, Assistant Secretary        GREENBRIER LEASING
COMPANY LLC,
an Oregon limited liability company
      By:   /s/ Mark J. Rittenbaum         Name:   Mark J. Rittenbaum       
Title:   Executive Vice        GREENBRIER RAILCAR LLC,
an Oregon limited liability company
      By:   /s/ Mark J. Rittenbaum         Name:   Mark J. Rittenbaum       
Title:   Treasurer        AUTOSTACK COMPANY LLC,
an Oregon limited liability company
      By:   /s/ Mark J. Rittenbaum         Name:   Mark J. Rittenbaum       
Title:   Vice President, Principle Financial and Accounting Officer       
GUNDERSON RAIL SERVICES LLC,
an Oregon limited liability company
      By:   /s/ Mark J. Rittenbaum         Name:   Mark J. Rittenbaum       
Title:   Vice President, Principle Financial and Accounting Officer       
GUNDERSON MARINE LLC,
an Oregon limited liability company
      By:   /s/ Mark J. Rittenbaum         Name:   Mark J. Rittenbaum       
Title:   Vice President, Principle Financial and Accounting Officer       
GREENBRIER-CONCARRIL, LLC,
a Delaware limited liability company
      By:   /s/ Mark J. Rittenbaum         Name:   Mark J. Rittenbaum       
Title:   Vice President   

THE GREENBRIER COMPANIES
SECOND AMENDMENT

 



--------------------------------------------------------------------------------



 



            GREENBRIER LEASING LIMITED PARTNER, LLC,
a Delaware limited liability company
      By:   /s/ Mark J. Rittenbaum         Name:   Mark J. Rittenbaum       
Title:   Principle Financial and Accounting Officer        GREENBRIER MANAGEMENT
SERVICES, LLC,
a Delaware limited liability company
      By:   /s/ Mark J. Rittenbaum         Name:   Mark J. Rittenbaum       
Title:   Principle Financial and Accounting Officer        BRANDON RAILROAD LLC,
an Oregon limited liability company
      By:   /s/ Mark J. Rittenbaum         Name:   Mark J. Rittenbaum       
Title:   Vice President        MERIDIAN RAIL HOLDINGS CORP.,
a Delaware corporation
      By:   /s/ Mark J. Rittenbaum         Name:   Mark J. Rittenbaum       
Title:   Vice President, Treasurer        MERIDIAN RAIL ACQUISITION CORP.
      By:   /s/ Mark J. Rittenbaum         Name:   Mark J. Rittenbaum       
Title:   Vice President, Treasurer        MERIDIAN RAIL MEXICO CITY CORP.
      By:   /s/ Mark J. Rittenbaum         Name:   Mark J. Rittenbaum       
Title:   Vice President, Treasuer   

THE GREENBRIER COMPANIES
SECOND AMENDMENT

 



--------------------------------------------------------------------------------



 



          U.S. ADMINISTRATIVE AGENT:  BANK OF AMERICA, N.A., as U.S.
Administrative Agent
      By  /s/ Tiffany Shin         Name: Tiffany Shin        Title: Assistant
Vice President   

THE GREENBRIER COMPANIES
SECOND AMENDMENT

 



--------------------------------------------------------------------------------



 



          LENDERS:   BANK OF AMERICA, N.A.,
as a U.S. Lender and as U.S. L/C Issuer and U.S. Swing Line Lender
      By   /s/ Eric Eidler         Name:   Eric Eidler        Title:   Senior
Vice Presidet            UNION BANK OF CALIFORNIA, N.A.,
U.S. Lender
        By   /s/ Stephen Sloan         Name:   Stephen Sloan        Title:  
Vice President        U.S. BANK NATIONAL ASSOCIATION,
U.S. Lender
      By   /s/ Richard J. Ameny, Jr.         Name:   Richard J. Ameny, Jr.     
  Title:   Vice President        KEYBANK NATIONAL ASSOCIATION,
U.S. Lender
      By   /s/ Chris Swindell         Name:   Chris Swindell        Title:  
Senior Vice President        BRANCH BANKING & TRUST COMPANY,
U.S. Lender
      By   /s/ Robert M. Searson         Name:   Robert M. Searson       
Title:   Senior Vice President     

                  CAYLON NEW YORK BRANCH, U.S. Lender
 
               
By
  /s/ Brian Bolotin       /s/ Angel Naranjo    
 
               
 
  Name: Brian Bolotin
Title:   Managing Director       Angel Naranjo
Director    
 
                CRÉDIT INDUSTRIEL et COMMERCIAL, NEW YORK BRANCH, U.S. Lender
 
               
By
  /s/ Adrienne Molloy       /s/ Anthony Rock    
 
               
 
  Name: Adrienne Molloy
Title:   Vice President       Anthony Rock
Managing Director    

THE GREENBRIER COMPANIES
SECOND AMENDMENT

 



--------------------------------------------------------------------------------



 



            COMERICA BANK,
U.S. Lender
      By:           Name:           Title:           SOVEREIGN BANK,
U.S. Lender
      By:           Name:           Title:           DVB BANK AG,
U.S. Lender
      By:   /s/ M. Metz         Name:   M. Metz        Title:   Managing
Director              By:   /s/ M. Neuland         Name:   M. Neuland       
Title:   Senior Vice President        BANK OF THE WEST,
U.S. Lender
      By:   /s/ Brett German         Name:   Brett German        Title:   Vice
President     

THE GREENBRIER COMPANIES
SECOND AMENDMENT

 